Title: Thomas Jefferson to John Hollins, 2 July 1819
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
            Monticello July 2. 19.
          
          Your favor of the 25th mr Carr’s of the 24th and mr Appleton’s were all recieved the day before yesterday when the two Sculptors also arrived: on information of the calls to which you had been subjected on account of the University of Virginia, our Proctor happening to be in Richmond, I forwarded to him an order to recieve 840.D. from the treasury of the state, and requested mr Nicholas to advise and assist him in the immediate remittance of it to you. this I expect may be done by depositing the money in the bank of which he is President and forwarding to you their check on a bank in Baltimore: and I have written to inform mr Perkins of these prompt provisions to pay his bills, in order that he might make no inconvenient pressure on you. I feel much concern indeed for the death of mr Stevenson, and for the other and great calamities which have befallen yourself and your friends, and for none do I feel more than for yourself for whom I have long entertained a high esteem inspired by proofs of your honorable, faithful & friendly conduct. but we must not despair as men without hope. this same uprightness of conduct is a stock, is a capital, whereon you may resume business, with the favor and good wishes of all good men, among which none will be more sincere than mine, of which I pray you to accept the assurance as well as of my affectionate friendship and respect.
          
            Th: Jefferson
          
        